Citation Nr: 1618276	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right sacroiliac degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome.

4.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to right sacroiliac degenerative joint disease.

5.  Entitlement to service connection for shortening of the right lower extremity, to include as secondary to right sacroiliac degenerative joint disease.




REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009, March 2010, and July 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2010.  A transcript is of record.

The claims for service connection for bilateral plantar fasciitis and increased evaluations for right sacroiliac degenerative joint disease and bilateral carpal tunnel syndrome were previously before the Board in December 2013 at which time the Board remanded them for additional development.  Additional development is needed before these claims can be decided on the merits.

The issues of service connection for bilateral plantar fasciitis and increased evaluations for right sacroiliac degenerative joint disease and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Shortening of the right lower extremity was caused by the service-connected right sacroiliac degenerative joint disease.


CONCLUSION OF LAW

The criteria for service connection for shortening of the right lower extremity, to include as secondary to right sacroiliac degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The service treatment records do not show complaints, treatment, or diagnoses related to a leg length disparity.  October 2009 VA treatment notes state that the Veteran had a leg length discrepancy with right shorter than the left, likely from the back.  A January 2010 VA treating podiatrist included the same opinion in the assessment.  However, the podiatrist also wrote that the Veteran was made aware that it was possible that the limb length discrepancy came from arthritis and degeneration from the back, but it was difficult to say it was the only cause.  Subsequent treatment records did not include an opinion on etiology.

The Veteran had a VA examination September 2011 at which it was noted that the leg length discrepancy had been measured as being as little as 1 cm. and as much as 3 inches.  He was given a heel lift in 2010, which provided some relief.  The examiner opined that the right sacroiliac degenerative joint disease was not causing any discrepancy in leg length.  The most probable cause was rotoscoliosis, which was a congenital condition that alters the height of the pelvis.  The examiner did not feel that the 1 cm. difference in leg length measured at the examination was enough to alter gait or cause additional pathology or pain issues.  

In January 2013, a private treating chiropractic neurologist, Dr. Shine, wrote in a statement that the shortened right lower extremity was secondary to the back disability.  It was noted that the degenerative joint and disc disease caused ligaments and muscles to compensate.  This in turn pulled the lumbar spine and pelvic region out of normal alignment, which imposed improper body mechanics, ultimately shortening the right leg, which in turn caused an antalgic gait and other symptoms.  Dr. Shine also felt that the measurement of the leg length discrepancy from the VA examination was inaccurate.  The leg length discrepancy had routinely been measured as one inch bilaterally at treatment.  X-rays from July 2012 private treatment were negative for congenital rotoscoliosis.  

A VA examiner reviewed the record in January 2015 and opined that the limb length discrepancy is not caused by the service-connected degenerative joint disease of the sacroiliac joint.  It was more likely caused by degenerative disc disease of the L5-S1 disc and to a lesser degree from mild scoliosis.  The degenerative disc disease was likely secondary to the natural history of degenerative changes in the lumbar spine the occur with aging.

Probative value cannot be given to the September 2011 VA opinion because the examiner based the negative nexus opinion on the leg length discrepancy being most likely caused by rotoscoliosis.  The July 2012 X-rays showed that the Veteran does not have rotoscoliosis.  The opinion from October 2009 treatment cannot be given probative value because no rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  The record also contains the opinion from Dr. Shine and the January 2015 VA examiner's opinion.  Greater probative value is given to Dr. Shine's opinion because it contains a greater degree to specificity regarding the Veteran's history.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for shortening of the right lower extremity, to include as secondary to right sacroiliac degenerative joint disease, is granted.


ORDER

Service connection for shortening of the right lower extremity, to include as secondary to right sacroiliac degenerative joint disease, is granted.


REMAND

In December 2013 the Board remanded the claims for increased evaluations for bilateral carpal tunnel syndrome and right sacroiliac degenerative joint disease and service connection for bilateral plantar fasciitis, to include as secondary to right sacroiliac degenerative joint disease, for further development.  The Veteran was to be scheduled for VA examinations, and if the claims were not granted in full, he was to be issued a supplemental statement of the case (SSOC).  The Veteran underwent the scheduled VA examinations but was not issued an SSOC.  Therefore, the claims must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  

VA treatment records to February 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
February 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for increased evaluations for right sacroiliac degenerative joint disease and bilateral carpal tunnel syndrome and for service connection for bilateral plantar fasciitis, to include as secondary to right sacroiliac degenerative joint disease.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his bilateral plantar fasciitis, and the onset of this condition as well as the nature, extent and severity of his right sacroiliac joint and carpal tunnel symptoms and the impact of these conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from February 2016 to the present.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


